Eldridge, Judge.
In Glynn County Bd. of Tax Assessors v. Morton Rolleston, Jr. Living Trust (Case No. S98C0078 (order), decided January 5, 1998), the Supreme Court affirmed the judgment of this Court’s opinion in Morton Rolleston, Jr. Living Trust v. Glynn County Bd. of Tax Assessors, 228 Ga. App. 371 (491 SE2d 812) (1997), with direction that Division 2 of our opinion be vacated since the trial court had not addressed those issues. Therefore, we vacate Division 2 of our earlier opinion, adopt the opinion of the Supreme Court as our own, reverse the trial court’s dismissal for lack of jurisdiction, and remand this case to the trial court for proceedings not inconsistent with Division 1 of this Court’s previous opinion in this case.

Judgment reversed and remanded for further determination.


Birdsong, P. J., and Ruffin, J., concur.